DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "the releasable connection" in Claim 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “the plate segments are respectively releasably connected to the supporting structure and two neighboring plate segments respectively overlap and are releasable connected to one another is the region of the overlap”, but does not recite “a releasable connection”. Examiner examines as if Claim 2 recites “a for releasably connected to the two neighboring plate segments and the support structure is a clamping connection.”
Claim 8 recites the limitation "the screwing points" in claim 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not recite “screwing points”. Examiner examines as if Claim 8 recites “
Claim 9 directly depends on Claim 8.
Claim 14 recites the limitation "the plate" in Claim 12.  There is insufficient antecedent basis for this limitation in the claim. Examiner examines as if Claim 14 recites “the fluidizing plate”.
Allowable Subject Matter
Claims 2, 8, 10 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 1, the closest prior art, Comparato et al. (US Patent No. 4,300,458) reference discloses a fluidizing plate comprising a supporting structure and plate segments wherein the plate segments having opening through which gas flows during operation, and wherein the plate segments are respectively releasably connected to the supporting structure (Figures 2, 3, and 4, numerals 24 – plate segments, 28 - beam and 48 – channel bars and 42 – bolt and 44 and 46 – nuts). However, the two neighboring plate segments does not respectively overlap and are not releasably connected to one another in the region of the overlap. Matsuyama et al. (US 2016/0003193 A1) reference discloses an exhaust duct having heat insulation panels overlap with each other and being releasably connected to each other and a support structure  in the region of the overlap (Figure 1, numerals 23 – heat insulation panels, 36 – support ring). There is no motivation/suggestion to modify and/or combine the above teachings to come up with the claimed plate segments since the plate segments (24) of Comparato et al. each plate is supported around its entire periphery by being clamping between a pair of jaws or clamps (26) which jaws are held together by nuts and bolts wherein the jaws or clamps (26) are left sufficiently loose so as to permit the segment plates (24) to slide therebetween when they expand and contract with thermal swings when the unit is started up or shut down (Column 2, Lines 1-11) while the heat insulation panels of Matsuyama et al. does not allow the panels to slide during the expanding and contracting with thermal swings since there is a heat insulation material disposed underneath the heat insulation panels (24).
Claims 2-15 directly or indirectly depend on Claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167.  The examiner can normally be reached on M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUY TRAM NGUYEN/Examiner, Art Unit 1774